DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “a driving circuit configured to generate a driving signal encoded with a random code and to transmit the driving signal to a touch electrode;
a receiving circuit configured to receive a response signal to the driving signal from the touch electrode; and
a processing circuit configured to generate a decoded response signal by decoding the response signal with the same random code used for an encoding and to generate touch data indicating a touch position from the decoded response signal,
wherein a bandwidth of the driving signal is widened through the encoding”.
The Prior Art discloses a driving circuit (drive signals 310, code generator 360, codes 320, encoded drive signals 330, drive lines 220) configured to generate a driving signal encoded with a random code and to transmit the driving signal to a touch electrode (Fig. 3 and paragraphs 32-35); a receiving circuit (sense lines 210, encoded sense signals 340, noise detector 350, code generator 360, sense signals 370) configured to receive a response signal to the driving signal from the touch electrode(Fig. 3 and paragraphs 32-35); and a processing circuit (controller 112) configured to generate a decoded response signal by decoding the response signal with the same random code used for an encoding and to generate touch data indicating a touch position from the decoded response signal (Fig. 3 and paragraphs 14, 18-19, 32-35).  The Prior Art does not disclose a driving circuit configured to generate a driving signal encoded with a random code and to transmit the driving signal to a touch electrode; a receiving circuit configured to receive a response signal to the driving signal from the touch electrode; and a processing circuit configured to generate a decoded response signal by decoding the response signal with the same random code used for an encoding and to generate touch data indicating a touch position from the decoded response signal, wherein a bandwidth of the driving signal is widened through the encoding.

In regards to claim 13, it recites, among other features, “a driving circuit configured to generate a driving signal encoded with a random code and to transmit the driving signal to a first touch electrode and a second touch electrode intersecting with the first touch electrode;
a receiving circuit configured to receive a response signal to the driving signal from the first touch electrode and the second touch electrode; and
a processing circuit configured to generate a decoded response signal by decoding the response signal with the same random code used for an encoding and to generate touch data indicating a touch position from the decoded response signal.
The Prior Art discloses a driving circuit (drive signals 310, code generator 360, codes 320, encoded drive signals 330, drive lines 220) configured to generate a driving signal encoded with a random code and to transmit the driving signal to a touch electrode (Fig. 3 and paragraphs 32-35); a receiving circuit (sense lines 210, encoded sense signals 340, noise detector 350, code generator 360, sense signals 370) configured to receive a response signal to the driving signal from the touch electrode(Fig. 3 and paragraphs 32-35); and a processing circuit (controller 112) configured to generate a decoded response signal by decoding the response signal with the same random code used for an encoding and to generate touch data indicating a touch position from the decoded response signal (Fig. 3 and paragraphs 14, 18-19, 32-35).  The Prior Art does not disclose transmitting an encoded drive signal to intersecting touch electrodes and using the drive signals to determine a location of a touch.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 18, 2022